EXHIBIT 10.16

 

TIME-SHARING AGREEMENT

 

This Time-Sharing Agreement (the “Agreement”) is made and entered into effective
as of September 1, 2005 (the “Effective Date”), by and between JBS Consulting,
LLC, a Delaware limited liability company (“Lessor”) and Foxhollow Technologies,
Inc., a Delaware corporation (“Lessee”), and is made and entered into with
reference to the following facts and objectives:

 

RECITALS

 

A. WHEREAS, Lessor is the owner of that certain aircraft identified as a 2001
Dassault Falcon 900, Serial Number 189, U.S. Registration Number N144FH, with
its Honeywell Model TFE-731-SER engines (Serial Numbers P-101388, P101387, and
P-101386) and auxiliary power unit, avionics, equipment, components,
accessories, instruments and other items installed in or attached to the
airframe, the engines or the auxiliary power unit, together with all spare
parts, manuals and log books carried on board and including any replacement
part(s) or engine(s) which may be installed on the Aircraft from time to time,
and all logs, manuals and other records relating to such Aircraft (collectively,
the “Aircraft”); and

 

B. WHEREAS, Lessor has heretofore engaged a fully qualified flight crew to
operate the Aircraft; and

 

C. WHEREAS, Lessee desires to lease said Aircraft and flight crew from Lessor on
a time-sharing basis, as defined in Section 91.501(c)(1) of the Federal Aviation
Regulations (“FAR”).

 

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
conditions herein set forth, Lessor and Lessee agree as follows:

 

1. Lease of Aircraft; Term of Lease. Lessor agrees to lease the Aircraft to
Lessee pursuant to the provisions of FAR 91.501(c)(1) and to provide a fully
qualified flight crew for all operations for the period commencing on the
Effective Date of this Agreement and terminating on the date that is thirty
(30) days subsequent to date on which either party hereto gives the other
written notice of its election to terminate the Agreement.

 

2. Lessee’s Payment Obligations. Lessee shall pay Lessor for each flight
conducted under this Agreement the aggregate incremental cost of each specific
flight. Such cost shall in no event exceed the sum of the following expenses
authorized by FAR Part 91.501(d);

 

  A. Fuel, oil, lubricants, and other additives;

 

  B. Travel expenses of the crew, including food, lodging and ground
transportation;

 

  C. Hangar and tie down costs away from the Aircraft’s base of operation;

 

  D. Insurance obtained for the specific flight;

 

  E. Landing fees, airport taxes and similar assessments including, but not
limited to IRC Section 4261 and related excise taxes;



--------------------------------------------------------------------------------

  F. Customs, foreign permit, and similar fees directly related to the flight;

 

  G. In-flight food and beverages;

 

  H. Passenger ground transportation;

 

  I. Flight planning and weather contract services; and

 

  J. An additional charge equal to 100% of the expenses listed in subparagraph
(A) of this paragraph.

 

3. Invoicing for Flights. Lessor will pay all expenses related to the operation
of the Aircraft when incurred, and will provide, or contract with third parties
to provide, an invoice to Lessee for the incremental cost of each specific
flight on the last day of the month in which any flight or flights for the
account of Lessee occur. Lessee shall pay Lessor for said expenses within 30
days of receipt of the invoice therefor.

 

4. Request for Flights by Lessee. Lessee will provide Lessor with requests for
flight time and proposed flight schedules as far in advance of any given flight
as possible. Requests for flight time shall be in a form, whether written or
oral, mutually convenient to, and agreed upon by the parties. In addition to the
proposed schedules and flight times, Lessee shall provide at least the following
information for each proposed flight at some time prior to the scheduled
departure time, as required by the Lessor or Lessor’s flight crew:

 

  A. proposed departure point;

 

  B. destination;

 

  C. date and time of flight;

 

  D. the number of anticipated passengers;

 

  E. the nature and extent of luggage and/or cargo to be carried;

 

  F. the date and time of return flight, if any; and

 

  G. any other information concerning the proposed flight that may be pertinent
or required by Lessor or Lessor’s flight crew.

 

5. Scheduling Flights. Lessor shall have final authority over the scheduling of
the Aircraft, provided, however, that Lessor will use its best efforts to
accommodate Lessee’s needs and to avoid conflicts in scheduling.

 

6. Maintenance of Aircraft. Lessor shall be solely responsible for performing or
arranging for the performance of all scheduled and unscheduled maintenance or
preventive maintenance and shall cause to be performed all required or necessary
inspections on the Aircraft, and shall take all such requirements into account
in scheduling the Aircraft. No period of maintenance, preventative maintenance
or inspection shall be delayed or postponed for the purpose of scheduling the
Aircraft, unless said maintenance or inspection can be safely conducted at a
later time in compliance with all applicable laws and regulations, and within
the sound discretion of the pilot in command. The pilot in command shall have
final and complete authority to cancel any flight for any reason or condition
which in his or her judgment would compromise the safety of the flight.

 

2



--------------------------------------------------------------------------------

7. Flight Crew. Lessor shall employ or contract with others to employ, pay for
and provide to Lessee, a qualified flight crew for each flight undertaken under
this Agreement.

 

8. Safety of Flights. In accordance with applicable FAR, the qualified flight
crew provided by Lessor will exercise all of its duties and responsibilities in
regard to the safety of each flight conducted hereunder. Lessee specifically
agrees that the flight crew, in its sole discretion, may terminate any flight,
refuse to commence any flight, or take other action which in the considered
judgment of the pilot in command is necessitated by considerations of safety. No
such action of the pilot in command shall create or support any liability for
loss, injury, damage or delay to Lessee or any other person. The parties further
agree that Lessor shall not be liable for delay or failure to furnish the
Aircraft and crew pursuant to this Agreement when such failure is caused by
government regulation or authority, mechanical difficulty, war, civil commotion,
strikes or labor disputes, weather conditions, or acts of God.

 

9. Additional Insurance. Lessor will provide such additional insurance coverage
as Lessee shall request or require, provided, however, that the cost of such
additional insurance, if any, shall be borne by Lessee as set forth in paragraph
2(d) hereof.

 

10. Representations of Lessee. Lessee warrants that during the term of this
Agreement:

 

A. It shall use the Aircraft for and on account of his own business only, and
will not use the Aircraft for the purpose of providing transportation of
passengers or cargo in air commerce for compensation or hire;

 

B. It shall refrain from incurring any mechanics or other lien in connection
with inspection, preventative maintenance, maintenance or storage of the
Aircraft, whether permissible or impermissible under this Agreement, nor shall
there be any attempt by any party hereto to convey, mortgage, assign, lease or
any way alienate the Aircraft or create any kind of lien or security interest
involving the Aircraft or do anything or take any action that might mature into
such a lien;

 

C. It shall abide by and conform to all such laws, governmental and airport
orders, rules and regulations, as shall from time to time be in effect relating
in any way to the operation and use of the Aircraft by a time-sharing Lessee;

 

D. It shall not violate, and shall not permit any of his employees, agents, or
guests to violate, any applicable law, regulation or rule of the United States,
and state, territory of local authority, or any foreign government or
subdivision thereof, and shall not bring or cause to be brought or carried on
board the Aircraft, or permit any employee, agent or guest to bring or cause to
be brought or carried on board the Aircraft, any contraband or unlawful articles
or substance in any jurisdiction into or over which the Aircraft is to operate
on its behalf.

 

E. It shall, and it shall cause its employees, agents and guests to, comply with
all lawful instructions and procedures of Lessor and its agents and employees
regarding the Aircraft, its operation or flight safety.

 

F. That its discretion in determining the origin and destination of flights
under this Agreement shall at all times be subject to the following:

 

3



--------------------------------------------------------------------------------

(i) such origin and destination, and the routes to reach such origin and
destination, are not within or over (a) an area of hostilities, (b) an area
excluded from coverage under the insurance policies maintained by Lessor with
respect to the Aircraft, or (c) a country or jurisdiction for which exports or
transactions are subject to specific restrictions under any United States export
or other law or United Nations Security Council Directive, including without
limitation, the Trading With the Enemy Act, 50 U.S.C. App. Section 1 et seq. and
International Emergency Economic Powers Act, 50 U.S.C. App. Sections 1700 et
seq. and the Export Administration Act, 50 U.S.C. Sections 2401 et. seq.;

 

(ii) any flights proposed or conducted by it shall not cause (a) the Aircraft or
any part thereof to be used predominately outside the United States within the
meaning of the Section 168(g)(1)(A) of the Internal Revenue Code of 1986, as
amended (the “Code”), and/or fail to be operated to and from the United States
within the meaning of Section 168(g)(4)(A) of the Code; or (b) any item of
income, gain, deduction, loss or credit with respect to the transactions
contemplated by this Agreement to be treated as derived from, or allocable to,
sources without the United States within the meaning of Section 862 of the Code;

 

(iii) any proposed flight shall not require the flight crew to exceed any flight
or duty time limitations that Lessor imposes on its flight crews; and

 

(iv) the safety of flight shall not be jeopardized.

 

11. Aircraft Base. For purposes of this Agreement, the current base of operation
of the Aircraft shall be San Jose, California, or such other locations as are
acceptable to the parties hereto from time to time.

 

12. No Assignment. Neither this Agreement nor any party’s interest herein shall
be assignable to any other party whatsoever. This Agreement shall inure to the
benefit of and be binding upon the parties hereto, their heirs, representatives
and successors.

 

13. TRUTH IN LEASING STATEMENT

 

LESSEE HAS REVIEWED THE AIRCRAFT’S MAINTANANCE RECORDS AND OPERATION LOGS AND
HAS FOUND THAT DURING THE PERIOD BETWEEN MANUFACTURE OF THE AIRCRAFT AND THE
DATE OF THIS LEASE, THE AIRCRAFT, A DASSAULT FALCON 900, MANUFACTURER’S SERIAL
NO. 189, CURRENTLY REGISTERED WITH THE FEDERAL AVIATION ADMINISTRATION AS
N144FH, HAS BEEN MAINTAINED AND INSPECTED UNDER FAR PART 91.

 

THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED UNDER FAR PART 91 FOR OPERATIONS
TO BE CONDUCTED UNDER THIS LEASE. DURING THE DURATION OF THIS LEASE, JBS
CONSULTING, LLC, [ADDRESS OMITTED] IS CONSIDERED RESPONSIBLE FOR OPERATIONAL
CONTROL OF THE AIRCRAFT UNDER THIS LEASE.

 

AN EXPLANATION OF FACTORS BEARING ON OPERATIONAL CONTROL AND PERTINENT FEDERAL
AVIATION REGULATIONS CAN BE OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS
DISTRICT OFFICE.

 

4



--------------------------------------------------------------------------------

THE “INSTRUCTIONS FOR COMPLIANCE WITH TRUTH IN LEASING REQUIREMENTS” ATTACHED
HERETO ARE INCORPORATED HEREIN BY REFERENCE.

 

I, THE UNDERSIGNED, JOHN B. SIMPSON, AS MANAGER OF JBS CONSULTING, LLC, [ADDRESS
OMITTED] CERTIFIES THAT IT IS RESPONSIBLE FOR OPERATIONAL CONTROL OF THE
AIRCRAFT AND THAT IT UNDERSTANDS ITS RESPONSIBILITIES FOR COMPLIANCE WITH
APPLICABLE FEDERAL AVIATION REGULATIONS.

 

IN WITNESS WHEREOF, the parties have executed this Agreement.

 

LESSOR:

 

JBS CONSULTING, LLC

a Delaware limited liability company,

 

By:

  /s/    John B. Simpson         

March 6, 2006                    4:20 pm

   

--------------------------------------------------------------------------------

        

--------------------------------------------------------------------------------

            John B. Simpson          Date and Time of Execution    
        Manager           

 

LESSEE:

 

FOXHOLLOW TECHNOLOGIES, INC.,

 

By:

  /s/    Matthew B. Ferguson         

March 6, 2006                    4:20 pm

   

--------------------------------------------------------------------------------

        

--------------------------------------------------------------------------------

    Its Chief Financial Officer          Date and Time of Execution

 

5



--------------------------------------------------------------------------------

INSTRUCTIONS FOR COMPLIANCE WITH “TRUTH IN LEASING”

REQUIREMENTS

 

1. Mail a copy of the lease to the following address via certified mail, return
receipt requested, immediately upon execution of the lease (14 C.F.R. 91.23
requires that the copy be sent within twenty-four hours after it is signed):

 

Federal Aviation Administration

Aircraft Registration Branch

ATTN: Technical Section

P. O. Box 25724

Oklahoma City, Oklahoma 73125

 

2. Telephone the nearest Flight Standards District Office at least forty-eight
hours prior to the first flight under this lease.

 

3. Carry a copy of the lease in the aircraft at all times.

 

6